{¶ 20} I dissent because the record before us contains the contract clauses in question and, as a matter of law, R.C.1302.18(B) applies to them. The record indicates that the trial court did not apply that section, thus it erred as a matter of law.
                             JUDGMENT ENTRY
It is ordered that the judgment be affirmed and that appellee recover of appellant costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Washington County Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute that mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Kline, P.J.  Abele, J.: Concur in Judgment  Opinion.
Harsha, J.: Dissents with Dissenting Opinion.